Citation Nr: 1637337	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  08-25 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for heart disease, to include congestive heart failure (CHF).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.T.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO decision that in pertinent part, determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for congestive heart failure (CHF).

In December 2011, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), primarily to schedule the Veteran for a Board videoconference hearing. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board in April 2013.  A transcript of that hearing is associated with the claims file.

In a July 2013 decision, the Board reopened the previously denied claim of service connection for congestive heart failure, and remanded it for further development, to include a new VA examination and opinion.

In August 2015, the Board remanded this appeal to the RO for another VA medical opinion.  The case was subsequently returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has heart disease, including CHF, that is related to service, and he also has swelling in his feet, ankles, and hands.  See his July 2007 statement.


Regrettably, another remand is required prior to appellate review.  A Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105   (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  As there was inadequate compliance with the prior remand directives, another remand is required.

The Board previously remanded this case in July 2013 and August 2015, primarily to obtain any additional VA medical records (which were obtained), and for a VA examination and medical opinion regarding the etiology of the Veteran's claimed heart disease.  The Board asked the VA examiner to consider the lay statements by the Veteran and his niece, as well as the Veteran's submitted internet research on heart disease when providing the requested medical opinion.  

The Veteran underwent a VA examination in July 2013.  The examiner determined the Veteran had the following heart conditions:  valvular heart disease (diagnosed 2011), cardiomyopathy (diagnosed 2004), and "other heart condition."  He indicated that the Veteran did not have CHF.  The examiner also noted that the Veteran had a heart valve condition:  aortic stenosis by history.  The Veteran reported being told he had a murmur.  It was noted that a February 2013 electrocardiogram (ECG) was normal.  The examiner indicated that the internet literature the Veteran submitted was for aortic stenosis, but during his last cardiac visit in 2011 there was no record of aortic stenosis found.  The examiner stated that the medical records included a diagnosis of alcoholic cardiomyopathy, and indicated that there is documentation of cardiomyopathy throughout his medical records, with the etiology felt to be due to his alcohol abuse.  

A July 2013 echocardiogram showed that the left ventricle had normal cavity size and gross systolic function.  It was noted that the valves were not assessed completely.  The conclusion was that there was normal LV function.

In its August 2015 remand, the Board found that the VA examiner did not address any of the Veteran's lay contentions in his rationale for the opinion provided, and failed to give an etiology opinion for the Veteran's diagnosed valvular heart disease and other heart disease.  The Board determined that the 2013 VA medical opinion was inadequate for the above reasons, and remanded the case for an addendum medical opinion.

An addendum VA medical opinion was subsequently obtained in November 2015.  Unfortunately, the Board finds that this opinion is also inadequate, as the requested opinion was not provided, and thus another remand is required.

The November 2015 opinion is extremely brief, and indicates that the Veteran was noted to have a murmur documented in his records during his active duty, but no stenosis was found.  The examiner noted that a recent echocardiogram performed in late July 2013 showed a normal ejection fraction (EF), there was no mention of valvular disease, and follow-up examinations at a VA facility did not document a murmur.  The examiner stated that the Veteran's normal EF is the true indicator of his cardiac function, and he currently did not have evidence of cardiomyopathy as suggested in previous records.  The examiner opined that it is less likely than not that the Veteran has a diagnosis that was caused by his military service.

The Board finds that the November 2015 VA medical opinion is inadequate, as the examiner did not provide an etiology opinion regarding all current heart disorders diagnosed during the pendency of the appeal, and did not review all of the internet research submitted by the Veteran in May 2013 and September 2013.  In this regard, the Board notes that governing case law provides that the presence of a disability at any time during the course of the claim is sufficient to establish the "current disability" requirement for service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the "current disability" required for service connection includes disability at the time of filing or during the pendency of a claim).
 
As noted by the examiner in the July 2013 examination report, and as demonstrated in the Veteran's VA treatment records, the Veteran has a long history of taking medication prescribed for a heart condition.  The Veteran and his niece also testified to this effect at the April 2013 Board hearing.  The Veteran's niece testified that she was the Veteran's caretaker, and he regularly took medication for heart disease (CHF).  See hearing transcript at page 4.

A remand is required to obtain an adequate medical opinion as to the etiology of any current heart disorder, to include any heart condition diagnosed during the pendency of the appeal (such as valvular heart disease and cardiomyopathy), even if resolved, and to include the cardiovascular condition for which he has been prescribed medication.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

Relevant medical records are summarized here.  Service treatment records show that on medical examination performed for discharge purposes in July 1975, the Veteran was observed to have a "functional 2/6" systolic ejection murmur at the left sternal border.  The heart was described as otherwise within normal limits.  

Medical records dated since 2003 show that the Veteran underwent multiple left cardiac catheterizations, and was treated for various cardiovascular disorders.  A November 2003 VA discharge summary reflects treatment for alcohol withdrawal and pneumonia.  A history and physical noted that the Veteran had supraventricular tachycardia, most likely multifactorial due to delirium tremens, infection, and electrolyte disturbance, and an echocardiogram was performed.  The following discharge diagnoses were indicated:  alcohol withdrawal, pneumonia, alcoholic ketoacidosis, supraventricular tachycardia, and dilated cardiomyopathy.  It was noted that an echocardiogram showed poor LV function, but it was noted to be a difficult study, and it was thought that it could be dilated myocardiopathy secondary to alcohol.  Additional studies were planned, and digoxin was prescribed for rate control. 

On VA general medical examination in January 2004, the Veteran reported a history of being treated by VA with several medications for his heart, and reported occasional angina.  On cardiovascular examination, the examiner indicated that there were no murmurs, rubs or gallops.  The Veteran was diagnosed with alcohol abuse and dependence, and posttraumatic stress disorder.  A cardiovascular disability was not diagnosed.

A November 2004 VA treatment record shows a history of cardiomyopathy related to alcohol abuse, congestive heart failure and arrhythmia.  He also underwent an echocardiogram in November 2004, which revealed findings of a technically difficult study with poor parasternal and apical four chamber acoustic window; left ventricle appeared mildly dilated with at least moderate to severe impairment in global systolic function; relaxation impairment of left ventricular filling consistent with diastolic dysfunction; right ventricle with at least moderate impairment in global systolic function; minimal pericardial effusion; dilated inferior vena cava; and left atrial cavity appearing normal in size.  The diagnostic assessment was cardiomyopathy.

A November 2006 VA discharge summary reveals the Veteran underwent an echocardiogram and ECG in November 2006.  The echocardiogram revealed normal left ventricle size and systolic function; Grade I diastolic dysfunction; normal left ventricle (LV) wall thickness; mild left atrial dilatation; normal right ventricle size and function; normal right ventricle wall thickness; normal opening of aortic valve with all three leaflets seen; normal structure and function of mitral valve; normal structure and function of tricuspid valve; trivial tricuspid regurgitation; pulmonary artery not well seen; normal aortic root size; and normal size of inferior vena cava.  The ECG revealed sinus tachycardia, and when compared to a prior ECG in July 2005, fusion complexes were no longer present, and the criteria for septal infarct were also no longer present.  The discharge diagnoses included alcoholic cardiomyopathy, arrhythmia, and alcohol abuse.

In July 2007, the Veteran was seen for seizures.  On examination, his heart had regular rate and rhythm.  The diagnostic impression was seizure disorder and continued alcohol use.  An August 2009 internal medicine note reflects a diagnosis of alcoholic cardiomyopathy.  It was noted that severe impairment of his systolic function was seen on an echocardiogram in November 2003, but a cardiac catheterization showed normal coronary arteries.  He had a repeat echocardiogram in November 2006 that showed normal LV function and size with grade 1 diastolic dysfunction.  He was on digoxin as an outpatient.  

In sum, VA medical records on file reflect that over the years he has been given several diagnoses of various heart conditions, some of which have recently been found not to be present on VA examination.  On remand, the VA examiner should consider all of the evidence of record, including the Veteran's lay statements and his medical records, and reconcile these various opinions.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA medical records of treatment or evaluation of a heart condition dated since September 2015, and associate them with the claims file.

2.  Obtain an addendum VA medical opinion from a VA cardiologist, to determine the nature and etiology of any heart condition/disorder found to be shown during the pendency of the appeal, even if resolved.  A physical examination need only be performed if deemed necessary by the examiner.

The electronic claims file (VBMS and Virtual VA) must be made available to and reviewed by the examiner, and the examination report must reflect that this was done.

After reviewing the claims file, including this remand and the submissions of internet research by the Veteran, the examiner should identify all heart conditions noted in the record, and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed heart condition had its onset during service or within one year of service discharge, or is otherwise causally related to events in service, to include the heart murmur noted on discharge examination in July 1975.  

The examiner should address the internet research provided by the Veteran in May and September 2013 in the report.  The examiner should also reconcile the VA examiner's conclusions (in July 2013 and November 2015 examination reports) that the Veteran does not have current diagnoses of CHF, arrhythmia, or cardiomyopathy, with the conflicting medical evidence of record, to include a November 2004 VA treatment note including a history of cardiomyopathy related to alcohol abuse, CHF and arrhythmia, a November 2006 VA discharge summary including a diagnosis of alcoholic cardiomyopathy and arrhythmia, and VA treatment records dated in 2009 showing a diagnosis of cardiomyopathy.

The examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record, to include the testimony of his niece.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state, while explaining why this is so.

3.  Thereafter, the AOJ must consider all of the evidence of record and readjudicate the claim for service connection.  If the benefit sought is not granted, the AOJ must issue a supplemental statement of the case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




